Citation Nr: 0309213	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  97-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rate of nonservice-connected 
pension by reason of the need for regular aid and attendance 
of another person or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Paul, Minnesota.


REMAND

In the November 1996 rating decision, the RO determined that 
the veteran was not entitled to an increase in the rate of 
his nonservice-connected pension by reason of the need for 
regular aid and attendance of another person or being 
housebound.  The veteran took issue with this decision in a 
notice of disagreement filed in January 1997 and perfected 
his appeal thereafter.

Before the claims file was transferred to the Board in 
October 2001, the RO received additional evidence that is 
pertinent to the issue on appeal.  This evidence includes a 
VA medical record of June 2000 and the report of a VA 
examination that was conducted in June 2001.  The most recent 
decision document addressing the issue on appeal was a 
supplemental statement of the case (SSOC) dated and issued in 
May 2000.  The May 2000 SSOC did not review this evidence.

When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a SSOC, it must prepare a SSOC reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1) (2002).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  The Board does not have authority to issue a 
SSOC.  Therefore, the case must be remanded.  38 C.F.R. 
§ 19.9 (2002).  

On remand, the RO must consider the evidence received after 
it prepared the May 2000 SSOC, readjudicate the claim in the 
light of this evidence, and issue a SSOC or a rating decision 
granting in full the benefit sought.  38 C.F.R. §§ 19.31, 
19.37(a) (2002).  

Before readjudicating the claim, however, the RO must provide 
the veteran and his representative with the notice required 
by section 5103 of the Veterans Claims Assistance Act of 2000 
(VCAA) and described in section 3.159(b) of the implementing 
regulation.  See 38 U.S.C.A. § 5103 (2002); 38 C.F.R. 
§ 3.159(b) (2002).   That notice must identify any 
information and any medical or lay evidence not currently of 
record that is necessary to substantiate the claim and must 
indicate, as well, which evidence the veteran is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on his behalf.  Id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran and 
his representative with the notice 
required by the VCAA and described in the 
implementing regulation concerning 
information and evidence that could 
substantiate the claim of entitlement to 
an increased rate of nonservice-connected 
pension by reason of the need for regular 
aid and attendance of another person or 
being housebound.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2002).  
The notice must include a discussion of 
any information and any medical or lay 
evidence not currently of record that is 
necessary to substantiate the claim and 
must indicate which evidence the veteran 
is finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on his behalf.  Id.; Quartuccio.  The 
veteran and his representative should 
then be given an adequate opportunity to 
respond.

2.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested in paragraph 1, 
above, and appearing to be necessary in 
this case has been completed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), (the VCAA); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

3.  After the actions requested in 
paragraphs 1 and 2, above, have been 
completed, the RO should consider the 
claim in the light of all relevant 
evidence received after preparation of 
the May 2000 SSOC and not considered 
therein.  Unless the benefit sought on 
appeal is granted, a new SSOC should be 
provided to the veteran and his 
representative.  38 C.F.R. § 19.31.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
his representative should then be given 
an adequate opportunity to respond.

Thereafter, if appellate review is in order, the case should 
be returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the merits of the claim.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


